Hooker, C. J.
(dissenting). Subdivision 1 of section 50 of the Compiled Laws of 1897 provides:
‘ ‘All words and phrases shall be construed and understood according to the common and approved usage of the language; but technical words and phrases, and such as may have acquired a peculiar and appropriate meaning in the law, shall be construed and understood according to such peculiar and appropriate meaning.”
The statute applicable to this case must be construed according to the provision of subdivision 1 of section 50, quoted. The language of that statute is:
“Suit at law may be prosecuted and maintained by any member against such corporations for claims which may have accrued, if payments are withheld more than sixty days after such claims shall have become due.” 2 Comp. Laws, § 7326.
It is said that, in one sense of the word “due,” a claim is due when it accrues; but this is not the ordinary or natural sense. We would understand that, where one performs service for another under an express or implied contract, a debt or obligation at once accrues; but no one would think of saying it was due, until, ’by the terms of the contract, he had a right to demand it and expect payment. The policy in question expressly provides that the loss shall not become payable until 60 days after the notice of loss, etc., are served. Grant that the claim accrued *684when the loss occurred; it did not become due or payable, by the terms of the contract, until 60 days thereafter.
The statute itself recognizes the distinction between an accrued claim and a claim due. It authorizes a suit for a claim accrued, but requires that it be deferred 60 days after the accrued claim becomes due, not 60 days after the accrued claim accrued. In the face of this plain recognition in the statute of the difference between an accrued claim and a due claim, we should not construe the statute as though it read that suit might be brought on an accrued claim (though not due) after the expiration of 60 days after such accrued claim accrued. Such construction is equivalent to saying that suit may be brought 60 days after the loss, and therefore within a shorter period than the express contract of the parties permits, for the policy provides that the loss shall not be payable until 60 days after notice of the loss, and filing satisfactory proof of loss.
This would not be a very important question in this case, were it not for the fact that another action is barred by the stipulations of the policy. Had the action been commenced more than a year after the loss became payable by the terms of the policy, it would then become a question whether this statute would not save the case; and there would then be as strong an equity in favor of construing this law in accordance with the plain and ordinary meaning of its language as there is in this case to give to the same language a forced and unnatural meaning. No one doubts that words have different meanings, and, where it is apparent «that it was so intended,' an unusual meaning may be applied; but, under subdivision 1 of section 50, that can never be done when the intention is not to be discerned in the language used; and it is always dangerous to make the natural meaning yield to the exigencies of a particular case. We can see that applying the natural meaning to this statute will deprive the plaintiff of his remedy, if the defendant shall choose to make that defense. On the other hand, a different construction *685may deprive another plaintiff of his remedy because he has not commenced his suit soon enough, although it was commenced within the time prescribed by the plain provisions of the law. Neither the one consideration nor the other should have a feather’s weight in determining how the rule laid down by the legislature at a time before any contract was made should be subsequently construed.
We have already held that where one assigned a policy to his wife, with the provision that, in case of her death before it came due, it should be payable to the heirs and assigns of the husband, and the wife died after the loss accrued through the death of the husband, but before it became payable according to its terms, the word “due’ should receive the ordinary construction, and the heirs of the husband, and not those of the wife, were held entitled to the benefit. Northwestern Mut. Life-Ins. Co. v. Greiner, 115 Mich. 641 (74 N. W. 187). In that case we applied the law as laid down in subdivision 1, § 50, supra, and we have done the same in the original opinion in this case. We have the power to give this one construction in that case, and another in this; but the presumption should be that the legislature used the words in their ordinary sense, and meant what it said. So far as consistent, rules of construction should be adhered to, and not lightly set aside. Our law is a complex system, at best; and there is danger of going to the extreme of sacrificing uniformity and stability in definitions and rules to the possibilities of distinctions in the interest of real or imaginary justice. The safe rule is to accord to legislatures the credit of understanding and doing what they intend, and ordinarily courts should content themselves with enforcing their mandates so far as possible, and leaving to them the responsibility of correcting their mistakes, if they make any, and of intervening miscarriages of justice.
The case of Utica Ins. Co. v. American Mut. Ins. Co., 16 Barb. 171, is at variance with the construction given to our statute in our former opinion. It is said that this case and another similar (see Allen v. Insurance Co., 19 *686Barb. 442) placed a construction upon this statute in New York before its adoption here, and that, under a well-understood rule, Michigan adopted the construction when it adopted the law. If this law were adopted from New York, of which I am not satisfied (and the language is not identical), it came to us without a construction by the court of last resort, and we owe this claim to the accident that unauthoritative decisions are reported in that State. These cases do not appear to have been reviewed, but they seem to be inconsistent with the case of Steen v. Insurance Co., 89 N. Y. 315 (42 Am. Rep. 297). There it was held that a period of limitation did not commence to run until the loss became due and payable, notwithstanding the fact that the parties had stipulated that a right of action should be limited to 12 months next after loss or damage should occur. But, whatever we may think of the cases in Barbour, the rule invoked is not inflexible. On the contrary, its binding force has been wholly denied. See End. Interp. Stat. § 371.
It is said that the defendant may be held to have waived its statutory right by the stipulation in its policy. Did the policy clearly show an intention to waive its right to 60 days after the maturity of a claim before action could be brought, we might find it necessary to consider the question of waiver. But I am of the opinion that no such intention is fairly deducible from the policy. We feel free to deal with this question upon principle and our statute, which has prescribed a rule of construction.
The judgment should be reversed, as held in our former opinion.
Grant, J., concurred with Hooker, C. J.